Name: Council Regulation (EEC) No 179/83 of 25 January 1983 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 1 . 83 Official Journal of the European Communities No L 24/89 COUNCIL REGULATION (EEC) No 179/83 of 25 January 1983 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden Whereas , consequently, this measure should be adopted on a temporary basis, subject to its later inclusion in the definitive rules to be adopted under Article 43 of the Treaty, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to the Fisheries Agreement between the European Economic Community and the Government of Sweden ('), and in particular Arti ­ cles 2 and 6, Having regard to the proposal from the Commis ­ sion , Whereas it was not possible to adopt before 31 December 1982 definitive rules for fishing by Swedish vessels in the Community fisheries zone in accordance with the conclusions of the consulta ­ tions which took place ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each party shall grant access to fishing by ves ­ sels of the other parties within its fishing zone in Skagerrak and part of Kattegat seawards of four nautical miles from the baselines , without quantita ­ tive limitations ; Whereas the Convention of 31 December 1932 between Denmark and Sweden concerning fishing conditions in the maritime waters bordering on both parties provides that each party shall grant access to fishing by vessels of the other party within its fish ­ ing zone in the Kattegat seawards of three nautical miles from the coast and in certain parts of 0resund and the Baltic Sea up to the baselines , without quantitative limitations ; Whereas, in order to re-establish as soon as possible reciprocal fishing by vessels of the two parties in the fisheries zone of the other, it is necessary that the Community adopt immediately interim rules author ­ izing fishing by Swedish vessels in the Community fisheries zone ; Article 1 1 . Fishing by vessels flying the flag of Sweden in the 200-nautical-mile zone of the Member States in the North Sea, Skagerrak, Kattegat, the Baltic Sea, the Labrador Sea, Davis Strait , Baffin Bay and the Atlantic Ocean north of 43 ° N shall be authorized until 30 April 1983 for the species referred to in Annex I within the geographical , and quantitative limits laid down therein and in accordance with the provisions laid down in this Regulation . 2 . Notwithstanding the provisions of paragraph 1 , fishing by vessels flying the flag of Sweden is authorized without quantitative limits in the Skager ­ rak, Kattegat and Oresund . 3 . For the purposes of this Regulation :  the Skagerrak is the area limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from the Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden,  the Kattegat is the area limited in the north by a line drawn from Skagen lighthouse to the light ­ house of Tistlarna and from there to the nearest coast of Sweden and in the south by a line drawn from Hasenore Head to Gniben Point, from Korshage to Spodsbjerg, and from Gilb ­ jerg Head to the Kullen,  Oresund is the area limited in the north by a line drawn from Gilbjerg Point to the Kullen and in the south by a line drawn from the lighthouse of Stevns to the lighthouse of Falsterbo . 4. Fishing authorized under paragraphs 1 and 2 shall be limited to the parts of the 200-nautical-mile fishing zone lying seawards of 12 nautical miles(') OJNoL226,29 . 8 . 1980, p. 2 . No L 24/90 Official Journal of the European Communities 27 . 1 . 83 from the base-lines from which the fishing zones of the Member States are measured, with the following exceptions : (a) fishing in Skagerrak is authorized seawards of four nautical miles from the baselines of Den ­ mark ; (b) fishing in Kattegat is authorized seawards of three nautical miles from the coast of Denmark ; (c) fishing in the Baltic Sea is authorized seawards of three nautical miles from the baselines of Denmark ; (d) fishing in 0resund is authorized within the areas and in accordance with the conditions set out in Annex II . 5 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is estab ­ lished in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . where the conditions set out in the licence are observed . 2 . Licences shall be issued for the purposes of par ­ agraph 1 subject to the condition that the number of licences valid at any time during a given month shall not exceed :  32 for fishing cod and herring in the Baltic Sea,  two for fishing ling in ICES sub-area IV and division VI a) (north of 56 °30'N),  eight for fishing in ICES sub-area IV all species referred to in Annex I other than herring and ling. 3 . Licences for fishing herring shall not be issued before the conditions laid down in paragraph 1.1.2 of the Annex to the draft Agreement establishing fishing arrangements between the European Econo ­ mic Community and the Kingdom of Sweden for 1983 have been fulfilled . 4 . When an application for a licence is submitted to the Commission, the following information shall be supplied : (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; (f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; ( i ) intended method of fishing ; (j ) intended area of fishing ; (k) species for which it is intended to fish ; ( 1) period for which a licence is requested . 5 . Each licence shall be valid for one vessel only . When several vessels are taking part in the same fishing operation, each vessel shall be in possession of a licence . 6 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information specified in Annex III is to be entered . 3 . Vessels referred to in paragraph 1 shall transmit to the Commission, according to the rules set out in Annex IV, the information specified in that Annex . 4 . The registration letters and numbers of the ves ­ sels referred to in paragraph 1 must be clearly marked on the bow of the vessels on both sides . Article 3 1 . Fishing within ICES sub-areas IV and VI and ICES divisions III c) and d) under the quotas estab ­ lished in Article 1 shall be permitted from 1 5 Febru ­ ary 1983 only where a licence is issued by the Com ­ mission on behalf of the Community at the request of the Swedish authorities , is held on board and 6 . Licences may be cancelled with a view to issu ­ ing new licences . Cancellation shall take effect from the date of the surrender of the licence to the Com ­ mission . New licences shall take effect from the first of the month following that in which they are issued . 27 . 1 . 83 Official Journal of the European Communities No L 24/91 Article 4 Only long-liners shall be authorized for ling. Article 6 Where an infringement is duly found to have taken place, the Member States shall , without delay, inform the Commission of the name of the vessel involved and of any action they have taken . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities . It shall apply until 30 April 1983 . Article 5 The competent authorities of the Member States shall take appropriate steps , including the regular inspection of vessels, to ensure that this Regulation is enforced . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1983 . For the Council The President J. ERTL No L 24/92 Official Journal of the European Communities 27 . 1.83 ANNEX I Fishing quotas Species Area within whichfishing is authorized Quantity (tonnes) Cod ICES III c), d) 2 000 ICES IV 150 Haddock ICES IV 400 Whiting ICES IV 20 Norway pout/sand-eel ICES IV 300 Herring ICES III c), d) 1 000 l ICES IV a), b)  Ling ICES IV, VI a) (') 200 (') North of latitude 56 °30'N . ANNEX II 1 . Inside a depth of 7 m, only the following are allowed : (a) fishing by net for herring ; and (b) fishing by lines in the months of July to October inclusive. 2 . Outside a depth of 7 m, fishing by trawl or seine is prohibited south of a line from Ellekilde Hage to Lerberget . 3 . Notwithstanding pargraph 2, fishing is allowed on the Middelgrunden by 'agnvod ' which does not measure more than 7 ¢ 5 m between 'armspidserne'. 4 . North of the line referred to in paragraph 2 , fishing by trawl or Danish seine is allowed up to three nautical miles from the coast . ANNEXHI The following details are to be entered in the log-book after each haul : 1 . the quantity (in kilograms) of each species caught ; 2 . the date and the time of the haul ; 3 . the geographical position in which the catches were made ; 4 . the fishing method used . 27 . . 83 Official Journal of the European Communities No L 24/93 ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows : 1.1 . On each occasion the vessel enters the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a) the information specified under 1.4 below ; (b) the quantity (in kilograms) of each species of fish in the hold ; (c) when and where fishing is to commence . If the fishing operation requires more than one entry into the Community fisheries zone on any given day, a single communication on first entering the zone will be sufficient. 1.2 . On each occasion the vessel leaves the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a) the information specified under 1.4 below ; (b) the quantity (in kilograms) of each species of fish in the hold ; (c) the quantity (in kilograms) of each species caught since the previous transmission ; (d) the ICES division in which the catches were taken ; (e) the quantity (in kilograms) of each species transferred to other vessels since the vessel entered the Community fishing zone and the identification of the vessel to which the transfer was made ; (0 the quantity (in kilograms) of each species landed in a port of the Community since the vessel entered the Community fishing zone . If the fishing operation requires more than one exit from the Community fisheries zone on any given day, a single communication on the last exit will be sufficient . 1.3 . When fishing for demersal species at weekly intervals , commencing on the seventh day after the vessel first enters the fisheries zone of the Member States and when fishing for pelagic species at daily intervals , commencing the day after the vessel first enters the said fishery zone ; (a) the information specified under 1.4 below ; (b) the quantity (in kilograms) of each species caught since the previous transmission ; (c) the ICES division in which the catches were made . 1.4 . (a) the name, call sign , identification numbers and letters of the vessel and the name of its master ; (b) the licence number if the vessel is under licence ; (c) the serial number of the message ; (d) identification of the type of message ; (e) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the Euro ­ pean Communities in Brussels (telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2.2 . If it is impossible for reasons offorce majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . No L 24/94 Official Journal of the European Communities 27 . . 83 3 . Name of radio station Call sign ofradio station Skagen BlÃ ¥vand Norddeich OXP OXB DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen Oostende North Foreland Humber Cullercoats Wick Oban Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead PCH OST GNF GKZ GCC GKR GNE GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC OZN OXF OXI OYS OZM SOJ SOG OYE Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Holsteinsborg Godhavn Stockholm GÃ ¶teborg RÃ ¶nne Central GodthÃ ¥b 4. Form of communications The information specified under point 1 shall contain the following elements, which shall be given in the following order :  name of vessel ,  call sign ,  external identification letters and numbers,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code :  message when entering the Community zone : ' IN ',  message when leaving the Community zone : 'OUT',  weekly message : 'WKL',  the geographical position ,  the ICES division in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kilograms) of each species of fish in the hold using the code mentioned in point 5 below .  the quantity ( in kilograms) of each species caught since the previous transmission using the code mentioned in point 5 below. 27 . . 83 Official Journal of the European Communities No L 24/95  the ICES division in which the catches were made,  the quantity (in kilograms) of each species transferred to other vessels since the previous transmission,  the name and call sign of the vessel to which the transfer was made,  the quantity (in kilograms) of each species landed in a port of the Community since the previous transmission,  name of the master. 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn (Pandalus borealis), B. Hake (Merluccius merluccius), C. Greenland halibut (Reinhardtius hippoglossoides), D. Cod (Gadus morhua), E. Haddock (Melanogrammus aeglefinus), F. Halibut (Hippoglossus hippoglossus), G. Mackerel (Scomber scombrus), H. Horse mackerel (Trachurus trachurus), I. Round-nose grenadier (Coryphaenoides rupestris), J. Saithe (Pollachius virens), K. Whiting (Merlangus merlangus), L. Herring (Clupea harengus), M. Sand-eel (Ammodytes spp.), N. Sprat (Clupea sprattus), O. Plaice (Plueronectes platessa), P. Norway pout (Trisopterus esmarkii), Q. Ling (Molva molva), R. Other, S. Shrimp (Penaeidae), T. Anchovy (Engraulis encrassicholus), U. Redfish (Sebastes spp .), V. American plaice (Hypoglossoides platessoides), W. Squid ( Illex), X. Yellowtail (Limanda ferruginea), Y. Blue whiting (Gadus poutassou), Z. Tuna (Thunnidae), AA. Blue ling (Motua dypterygia), BB . Tusk (Brosme brosme), CC . Dogfish (Scyliorhinus retifer), No L 24/96 Official Journal of the European Communities 27 . . 83 DD. Basking shark (Cetorhindae), EE. Porbeagle (Lamna nasus), FF. Squid loligo (Loligo vulgaris), GG . Ray's bream (Brama brama) HH . Sardine (Sardina pilchardus).